Case 2:15-cv-03998-ADS-ARL Document 89 Filed 11/26/18 Page 1 of 2 PageID #: 637


                                                                               ubi
                                                         15-



     $^\\\ul Cu "(u     M
                                                                          V


            j 0^^.1)0 p^cl                                 C)vjlc|^
                                                             1-
                                                        1
   '). C^rrsJiACi^v^ ^ iMl^l 0<l!jiJi^-jj         U/i      /7tH/ (J-f /t4/J
                                                         'J
      5, oo.O'O ^ rYx^-fin " iAWtAfij             3rt                                      00]),l)V.
                                                                                       /




                         UFf^ '^e. C(^A -]          W.                               1^1


   ^ Af>j I            Af^   (Vv                               P        1/fV




        1              M.               in'Ucy ^"Z        VJ'^ ///YYi fi^f\Lr


                ct/v                 0^ jh /f]/(.<v^c.^         -r«^,
                                                                                           Doo^tfo


      J A* ^ ^ rj _ L jWi^ /,>I9                                      /Awl }Y)f H
     V "ii..



      I'udfffef.         /^.>?7^'//T             f^^^'rt.- f»T< OfffrOf/t/
Case 2:15-cv-03998-ADS-ARL Document 89 Filed 11/26/18 Page 2 of 2 PageID #: 638
